Case 2:19-cv-00364-GRB-ARL Document 47-1 Filed 03/29/19 Page 1 of 18 PageID #: 129

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

Eufronio Jollado Baduria and
Daniel Llagas, Individually and on behalf: Case No.: 19-cv-00364(SJF)(GRB)
of all persons similarly situated

Plaintiffs

VS.

SEALIFT HOLDINGS, INC.,

SEALIFT, INC.,

SEALIFT INC. OF DELAWARE,

BLACK EAGLE SHIPPING, LLC

FORTUNE MARITIME, LLC,

SAGAMORE SHIPPING, LLC,

SEALIFT LLC,

SEALIFT TANKSHIPS, INC., and

REMINGTON SHIPPING, INC.
Defendants

MEMORANDUM IN SUPPORT OF MOTION
TO STAY, DISMISS OR TRANSFER ACTION

3338952-1
Defendants Sealift Holdings, Inc., Sealift, Inc., Sealift, Inc. of Delaware, Black Eagle
Shipping, LLC, Fortune Maritime, LLC, Sagamore Shipping, LLC, Sealift LLC, Sealift
Tankships, Inc., and Remington Shipping, Inc. (collectively “Sealift” or “Defendants”) submit this
Memorandum in Support of their Motion: a) to stay the instant case so that the Court in Llagas v.
Sealift Holdings LLC, Case 2:17-cv-00472 (SMH) (KK) (W.D. La) (“Zlagas’’), a substantially
similar putative class action that has been pending in the Western District of Louisiana for two
years, can determine under the “‘first-to-file rule” which of the two cases proceeds, and in which
forum; or alternatively, b) to dismiss this case with prejudice pursuant to the “first-to-file” rule and
FRCP 12(b)(6); or c) to transfer this case to the Western District of Louisiana pursuant the “first-
to-file” rule and/or 28 USCA §1404(a), for the convenience of parties and witnesses and in the
interest of justice.!

Factual Background
L PLAINTIFF LLAGAS’S PUTATIVE CLASS ACTION IN LOUISIANA

On March 17, 2017, Plaintiff Llagas filed a Petition in the 14th Judicial District Court for
the Parish of Calcasieu, State of Louisiana, commencing Daniel Gonzales Llagas v. Sealift
Holdings, Inc. (the “Petition”), Civil Action No. 2017-1086 against seven of the nine Defendants.’
In the Petition, Plaintiff Llagas alleged that Defendants have employed him and other foreign
nationals “since at least 2015” in a manner inconsistent with U.S. laws. Specifically, Plaintiff

alleged that during his employment the Defendants committed violations of 46 U.S.C. §§ 8601,

 

' The Llagas Docket is attached to the Declaration of Daniel A. Tadros dated February 20, 2019 as Ex. A. All
further references herein to “Ex. ” denote exhibits to this declaration.

2 See Ex. B: Petition, Llagas ECF 1-1. Plaintiff Llagas’s suit named Sealift Holdings, Inc., Sealift, Inc., Black Eagle
Shipping, LLC, Fortune Maritime, LLC, Sealift Tankships, LLC, Sagamore Shipping, LLC, and Remington Shipping,
LLC ”The Louisiana Defendants”). In the instant suit, Plaintiffs have added “Sealift Incorporated of Delaware” and

“Sealift, LLC” as additional defendants.

3338952-1
8701, and 10302, and that as a result, the Defendants were liable to him and the class he sought to
represent for employment in violation of U.S. law pursuant to 46 U.S.C. § 11107, entitling them to
an award of delay and penalty wages under 46 U.S.C. § 10313. See Ex. B: Llagas ECF 1-1, 4] 6-
8, 11-13. Notably, Plaintiff denied in the Petition that he and the members of his proposed class had
signed any employment contract(s) with the Defendants, and alleged that he had “no agreement in
writing to arbitrate any dispute with any Sealift Defendant...” See Ex. B: Llagas ECF 1-1, JJ 15-
16.

Based on the foregoing claims, Plaintiff Llagas prayed for certification of a class constituted

as follows:

{A]ll foreign nationals, at any time since January 1, 2015, engaged as seafarers or
members of the crews of the M/V BLACK EAGLE, the M/V ADVANTAGE, the
M/V CAPT. DAVID I. LYON, and the M/V CAPT. STEVEN L BENNETT in
violation of United States law, specifically 46 U.S.C. § 8106 and regulations
promulgated according to 46 U.S.C. § 8106, who sustained loss of wages, including
overtime wages required by 46 U.S.C, § 10101, et seg., delay and penalty wages
pursuant to 46 U.S.C. § 10313, the highest rate of pay pursuant to 46 U.S.C. § 11107,
punitive damages, and/or other damage under any theory of recovery as the result of
the ongoing and continuous violations of Title 46 of the United States Code, and the
General Maritime Law of the United States.

See Ex. B: Llagas ECF 1-1, JJ 18.

On March 29, 2017, the Louisiana Defendants removed Plaintiff's state court suit to the
United States District Court for the Western District of Louisiana on the basis of federal question
jurisdiction under 28 U.S.C. § 1331, diversity jurisdiction under 28 U.S.C. § 1332, and admiralty
jurisdiction under 28 U.S.C. § 1333. See Ex. C: Notice of Removal, Liagas ECF 1. As regards
federal question jurisdiction, the Louisiana Defendants asserted in their Notice of Removal that
Plaintiff Llagas was at all times employed onboard Sealift’s vessels pursuant to written Contracts
of Employment and Standard Terms and Conditions on forms approved by the Philippine Overseas

Employment Administration (POEA), all of which were executed by Plaintiff, and all of which

3338952-1
included within their Standard Terms and Conditions a clause requiring arbitration of any disputes
arising out of Plaintiff's employment in the Philippines. The existence of written contracts
containing arbitration agreements gives rise to federal question jurisdiction under the Convention
for the Recognition and Enforcement of Foreign Arbitration Awards as enacted and implemented
by 9 U.S.C. § 201, et seq.

On May 2, 2017, the Louisiana Defendants filed a Motion to Compel Arbitration asking
the district court to recognize the enforceability of the arbitration agreement contained within
Plaintiff Llagas’s employment contracts, and to stay further litigation.

Since Defendants removed Plaintiff Llagas’s suit to federal court and moved for
enforcement of his agreement to arbitrate pursuant to federal law and treaty, Plaintiff Llagas has
attempted one procedural roadblock after another to avoid the U.S. District Court for the Western
District of Louisiana enforcing Plaintiff's agreement to arbitrate. Plaintiff filed a Motion to
Transfer Venue to the District Court for the Middle District of Louisiana, which Magistrate Judge
Kathleen Kay denied. See Ex. A: Llagas ECF 6, 22. Plaintiff appealed that denial to the district
judge, who affirmed the Magistrate Judge’s holding. See Ex. A: Llagas ECF 53. Plaintiff then filed
a Motion for Trial By Jury on the issue of arbitrability and a Motion to Certify Class, both of which
Magistrate Judge Kay also denied, the latter upon finding that Plaintiff Llagas lacks standing to
represent a putative class because he agreed to arbitrate his claims. See Ex. A: Llagas ECF 8, 36,
and Ex. D:Report and Recommendation dated July 26, 2018, Liagas ECF 55. In the midst of those
motions, Plaintiff also filed three separate Motions to Stay, each of which sought to defer briefing
and consideration on Sealift’s Motion to Compel Arbitration, and two of which successfully stalled

briefing of Sealift’s motion. See Ex. A: Llagas ECF 14, 24, 29.

 

3 Plaintiff did not appeal that portion of the Magistrate’s ruling relating to a jury trial on the issue of arbitrability.

4
3338952-1
Ultimately, briefing on Defendants’ Motion to Compel Arbitration was completed on
August 18, 2017, by the filing of Sealift’s Reply Memorandum in Support. See Ex. A: Llagas ECF
44. On July 27, 2018, Magistrate Judge Kay issued a Report and Recommendation, which, after
thorough analysis of Plaintiff Llagas’s arguments against the enforcement of his written agreement
to arbitrate, found that Plaintiff Llagas’s wage claims were all “intertwined with” his employment
and therefore covered by the arbitration provision in his employment contract. See Ex. D: Llagas
ECF 55, p. 8. Magistrate Judge Kay recommended that the Louisiana suit be stayed pending
arbitration in the Philippines. See Ex. D: Llagas ECF 55.

On August 10, 2018, Plaintiff Llagas filed Objections appealing the Magistrate Judge’s
Recommendation to the District Judge, along with a Stipulation in which Plaintiff Llagas attempted
to nullify Magistrate Judge Kay’s Report and Recommendation by disavowing any reliance on his
employment agreements to prosecute his claim for unpaid wages. See Ex. A: Llagas ECF 58, 59,
Chief Judge Maurice Hicks granted Plaintiff permission to file his Stipulation and, in light of the
Stipulation, referred the issue of arbitrability back to Magistrate Judge Kay for further consideration
in light of Plaintiff's disavowal of his employment contracts. See Ex. E: Order dated September 24,
2018, Llagas ECF 68; Ex. A: Llagas ECF 69.

On February 5, 2019, after additional briefing by the parties in October 2018 on the effect
Gf any) of Plaintiff Llagas’s Stipulation, Magistrate Judge Kay issued a Supplemental Report and
Recommendation again finding that Plaintiff's claims for wages were inextricably intertwined with
his employment and therefore subject to arbitration. See Ex. F: Report and Recommendation dated
February 5, 2019, Liagas ECF 76. Magistrate Judge Kay reasoned that Plaintiff faced a choice, and

could either claim to have been employed by Sealift and assert a claim for statutory wages, which

3338952-1
were subject to arbitration, or disavow his employment by Sealift and waive any claim for allegedly

unpaid wages, but not both:
Plaintiff has provided no basis for establishing his alleged unlawful engagement by
defendant Sealift save that he was “employed as [a seaman] on vessels of the Sealift
Fleet.” Accordingly, either: (1) he was never unlawfully engaged under Section
11107 because he was never engaged by Sealift; or (2) he was engaged by
defendant Sealift through the Employment Contract signed by plaintiff, [and
Sealift’s crewing agents] Magsaysay, and Lots. Since plaintiffs stipulation still
asserts a claim against Sealift under 46 U.S.C. § 11107, we conclude he pleads the

latter. Accordingly, plaintiffs claims necessarily rely on the Employment Contract
and defendants may rely on the arbitration clauses incorporated therein.

See Ex. F: Llagas ECF 76, pp. 3-4.
Plaintiff Llagas has now objected to Magistrate Judge Kay’s Supplemental Report and
Recommendation referring his claims to arbitration for the second time. See Ex. G: Llagas ECF

77,

LL. PLAINTIFFS’ DUPLICATIVE PUTATIVE CLASS ACTION IN NEW YORK

On January 17, 2019, following Magistrate Judge Kay’s first Report and Recommendations
referring Plaintiff Llagas’s claims to Philippines Arbitration and with a second decision looming
which was likely to also refer the claims to Philippines Arbitration despite Plaintiff Llagas’s
Stipulation, Plaintiff Llagas joined with Plaintiff Baduria to file the instant suit, which is
substantively practically identical to Llagas. In that regard: (a) one of the two lead plaintiffs and
seven of the nine Sealift entities named in the two suits are identical, as are the attorneys
representing the plaintiffs; (b) the instant suit alleges identical violations and causes of action under
46 U.S.C. §§ 8106, 8701, 10302, 10313, and 11107; (c) the putative classes sought for certification
in both suits would significantly overlap Gf not be nearly identical), as both suits seek class
certification on behalf of all foreign nationals who worked as seafarers onboard Sealift’s vessels

during partially overlapping time periods; and (d) both suits deny the existence of binding written

3338952-1
agreements between the lead plaintiffs and Sealift, despite the Western District of Louisiana

having held twice that a written agreement does exist between Plaintiff Llagas and Sealift.

Argument

L THIS CASE IS DUPLICATIVE OF THE LLAGAS SUIT PENDING IN THE WESTERN
DISTRICT OF LOUISIANA SINCE 2017 AND MUST BE ANALYZED UNDER THE
“FIRST-TO-FILE” RULE

The “first-to file” rule provides that, absent certain exceptions, only the first-filed action
should proceed when multiple lawsuits involving the same parties and issues are pending in
different jurisdictions. Speedfit LLC v. Woodway United States, 53 F.Supp.3d 561, 571 (E.D.N.Y.
2014). As a rule, "[w]here there are two competing lawsuits, the first suit should have priority."
First City Nat'l Bank & Trust Co. v. Simmons, 878 F.2d 76, 79 (2d Cir. 1989) (quoting Motion
Picture Lab. Technicians Loc. 780 v. McGregor & Werner, Inc., 804 F.2d 16, 19 (2d Cir. 1986))
(alteration in original). This rule "embodies considerations of judicial administration and
conservation of resources" by avoiding duplicative litigation. First City, id. at 80. Its purpose is to
“avoid conflicting decisions and promote judicial efficiency while respecting principles of federal
comity.” Speedfit, id.

Application of the “‘first-to-file” rule does not require identical parties in the cases, but
merely requires “substantial overlap.” Wyler-Wittenberg v. MetLife Home Loans, Inc., 899 F.
Supp. 2d 235, 244 (E.D.N.Y. 2012). Likewise, the factual and legal issues presented by the cases
need not be identical, but must overlap. Id., Intema, Ltd. v. NTD Labs, Inc., 654 F. Supp. 2d 133
141 (E.D.N.Y. 2009) (noting that the “first-filed” rule can be invoked where significant
overlapping factual issues exist between the two pending cases); MasterCard Int’l Inc. vs. Lexcel
Solutions, 2004 U.S. Dist. Lexis 10906 at *23-24, 2004 WL 1368299 at *7-8 (S.D.N.Y. June 16,
2004) (presumption in favor of the forum where the first action is filed where the record presents

“sufficient overlapping factual and legal issues” between two cases); Mfrs Hanover Trust Co, v.

7
3338952-1
Palmer Corp., 798 F.Supp. 161, 166-167 (S.D.N.Y. 1991) (applying “‘first-to-file” rule when,
although causes of action differed, cases involved same underlying facts, witnesses and parties and
stating that “the interests of justice require that the cases be related, not identical.’’)

The instant case and the Liagas Louisiana case present sufficient overlap that the “‘first-to-
file” rule should apply. Both cases are putative class actions brought by the same counsel. The
complaint in Llagas is Llagas ECF 1-1 and, also is Exhibit B to the Declaration of Daniel A.
Tadros dated February 20, 2019.4 The Complaint in the instant action is Baduria ECF 1. The
named Plaintiff and putative class representative in the Llagas suit, Daniel Gonzales Llagas is one
of the two named Plaintiffs and putative class representatives in the instant suit. Ex. B: Llagas
Petition { 1, Baduria Complaint | 1. All of the defendants in the Zlagas suit are named as
defendants in the instant suit. Ex. B: Llagas Petition | 2, Baduria Complaint § 2. Although the
instant suit names two defendants not listed in the Llagas suit, Sealift Inc. of Delaware and Sealift
LLC, it also alleges that Sealift Inc. of Delaware “merged with and became Sealift LLC” (Baduria
Complaint, { 13); moreover, each Complaint alleges that the defendants named therein operated
as a single business entity (Ex. B: Llagas Petition § 3, Baduria Complaint { 8). Thus, as alleged
by the Plaintiffs themselves, the defendants in the two suits are the same.

Both Complaints allege violations of the same statutes, 46 U.S.C. §§8106 (Ex. B: Llagas
Petition { 6, Baduria Complaint ff 17, 43-44), 8701 Ex. B: Llagas Petition | 6, Baduria Complaint
{] 17, 22-24), 10302; Ex. B Llagas Petition | 8, Baduria Complaint J¥ 17, 25-27), 10313 Ex. B:
Llagas Petition | 13, Baduria Complaint J§ 17, 29) and 11107 (Ex. B: Liagas Petition ff 12, 18,

Baduria Complaint | 17, 30-31), and seek the 46 U.S.C. §11107 remedy of the “highest rate of

 

4 A district court reviewing a motion to dismiss under Rule 12(b)(6) may consider documents of which it may take
judicial notice, including pleadings and prior decisions in related lawsuits. Gertskis v. United States EEOC, 2013
U.S.Dist.39110 at *3-6, (S.D.N.Y. March 20, 2013) citing Anderson v. Rochester-Genesee Reg'l Transp. Auth., 337
F.3d 201, 205 n.4 (2d Cir. 2003).

3338952-1
pay,” delay or penalty wages under 46 U.S.C. §10313, and punitive damages (Ex. B: Llagas
Petition | 18, Baduria Complaint § 43). Both cases seek to certify a class of seamen comprised of
foreign nationals whom, Plaintiffs allege, were employed for a cumulative period exceeding 60
days contrary to 46 U.S.C. §8106; were not properly certificated pursuant to 46 U.S.C. §8701; and
were not allowed or permitted to sign shipping articles in violation of 46 U.S.C. §10302. Ex. B:
Llagas Petition {J 6-8, Baduria Complaint 9§ 43-44. Both cases, in an effort to circumvent the
POEA contract provisions mandating arbitration of Plaintiffs’ claims in the Philippines, allege that
Plaintiffs (Filipino citizens and domiciliaries) are not relying upon any written contract or
agreement in bringing their actions (contradicting the prior holdings of the Louisiana court,
discussed above). Ex. B: Llagas Petition J 11, Baduria Complaint §¥ 40-42.

The only difference between the two suits is that in the second suit, Plaintiffs’ counsel
seeks to expand the class from the period of “between January 1, 2015 and the present” (Ex. B:
Llagas Petition 418) to “from and after July 11, 2006 to the date the Court’s order of class
certification becomes final and non-appealable” (Baduria Complaint 44). The time period of the
putative class overlaps, therefore, for at least three years, with one of the named plaintiffs in the
second suit (perhaps both) belonging to the putative class in the first suit. The lengthier time period
sought by class counsel for the second (Baduria) class should be of little weight in the assessment
whether sufficient overlap in the two suits exists; as the first class would be a subset of the second,
any decision in the first suit would necessarily affect the second, and plainly then only one suit
should proceed. Moreover, should Plaintiff wish to expand the Llagas class (which is not yet

certified), Rule 15 provides a procedure for them to amend their Complaint to do so. Indeed,

3338952-1
Plaintiff alludes to the filing of an amended complaint in Llagas to expand the Llagas class period
back to January 1, 2013.°

The Second Circuit has recognized only two exceptions to the “first-to-file” rule: (1) where
the "balance of convenience" favors the second-filed action (see, ¢.g., Motion Picture Lab.
Technicians Loc. 780, id. at 19), and (2) where "special circumstances" warrant giving priority to
the second suit. See, e.g., Hirst City Nat'l Bank, id. at 79. See also D.H. Blair & Co. v. Gottdiener,
462 F.3d 95, 106-107 (2d Cir. 2006) (citing “‘first-to-file” rule, holding that district court did not
abuse its discretion in refusing to transfer case where first-filed case was in New York and
exceptions did not apply). As demonstrated herein, neither of these exceptions applies.

IT. SINCE THE LLAGAS CASE HAS BEEN PENDING SINCE 2017, THE LOUISIANA
COURT IS THE APPROPRIATE FORUM TO DETERMINE WHETHER THE FIRST-TO-
FILE RULE OR AN EXCEPTION SHOULD APPLY

“The ‘first-to-file’ rule has generally been interpreted to dictate not only which forum is
appropriate, but also which forum should decide which forum is appropriate." Silver Line Bldg.
Prods. LLC v. J-Channel Indus. Corp., 12 F. Supp. 3d 320, 328 (E.D.N.Y. 2014), quoting EMC
Corp. v. Parallel Iron, LLC, 914 F. Supp. 2d 125, 129 (D. Mass. 2012); Speedfit, id, at 571 n.4,
Reliance Ins. Co. v. Six Star, Inc., 155 F. Supp. 2d 49, 54 n.2 (S.D.N.Y. 2001) ("The court in which
the first-filed case was brought decides whether the first-filed rule or an exception to the first-filed
rule applies."); Congregation Shearith Israel v. Congregation Jeshuat Israel, 983 F. Supp. 2d 420,
422 (S.D.N.Y. 2014) (noting Southern District of New York's "bright-line rule" that the first-filed

forum decides whether exception to first-to-file rule applies).

 

In Plaintiff's motion to certify the class action in L/agas, Plaintiff states “[t]he class that Plaintiff seeks to represent
consists of those seafarers employed aboard the Sealift vessels from and after January 21, 2013 to the date the
Court’s order of class certification becomes final and non-appealable” noting that Plaintiff will file an amended
complaint shortly after the Court determines whether or not his claims are subject to arbitration. (Ex. G: Memo of
Law in Support of Plaintiff's Motion to Certify Class Action, Lliagas ECF 36-1, PageID #318 and Proposed Order
Llagas ECF 36-14. PageID # 1090-1091.)

10
3338952-1
Because the Liagas case has been pending in the Western District of Louisiana since March
2017, the Llagas Court should be the forum to decide whether the “first-to-file” rule dictates which
of the two cases proceeds, and in which forum. Respectfully, this Honorable Court should transfer .
this action to the Western District of Louisiana where L/agas is pending, or alternatively, stay the
action pending a decision by the Louisiana Court regarding the applicability of the first-filed rule.
Juniper Networks, Inc. v. MOSAID Techs. Inc., 2012 U.S.Dist. Lexis 41122 at *5 (N.D. Cal. March
26, 2012) (“If the first-to-file rule applies, the court in which the second suit was filed may transfer,
stay or dismiss the proceeding in order to allow the court in which the first suit was filed to decide
whether to try the case” citing Alltrade, Inc. v. Uniweld Products, Inc., 946 F.2d 622, 622 (9th Cir.
1991). 7d. (transferring second-filed action to court of first-filed case); Silver Line Bldg., 12
F. Supp. 3d at 329 (collecting cases and staying the second action pending resolution of motion to
transfer second-filed case); Congregation Shearith, 983 F.Supp. 2d at 49 (dismissing second
action because the court in the first-filed case had issued a preliminary decision to proceed despite

the second action).

II. IN THE EVENT THAT THIS COURT BELIEVES IT MUST DETERMINE HOW THE
FIRST-TO-FILE RULE SHOULD APPLY, IT SHOULD HOLD THAT APPLICATION
OF THE RULE WARRANTS DISMISSAL OF THE INSTANT BADURIA CASE IN
DEFERENCE TO THE LLAGAS CASE, OR ALTERNATIVELY, TRANSFER THIS CASE
TO THE WESTERN DISTRICT OF LOUISIANA

Some Courts in this district, despite being the forums for the second-filed actions, have
applied the “first-to-file” rule and dismissed or transferred the second-filed action, holding that
“{plursuant to this rule, a district court has broad discretion to dismiss a lawsuit that is duplicative
of a prior action.” 'Castillo v. Taco Bell of Am., LLC, 960 F. Supp. 2d. 401 (E.D.N.Y. 2013)
(dismissing putative collective FLSA action in favor of a prior-filed collective FLSA action in
Colorado) citing Byron v. Genovese Drug Stores, Inc., 2011 U.S. Dist. Lexis 120210, 2011 WL

11
3338952-1
4962499 *2 (E.D.N.Y. 2011). This discretion arises from the court’s power to administer its docket
to conserve judicial resources, and to promote the efficient and comprehensive disposition of cases.
Id. See also Wyler-Wittenberg v. MetLife Home Loans, Inc., 899 F. Supp. 2d 235 (E.D.N.Y. 2012)
(applying first-to-file rule to transfer later-filed putative collective and class action to California
forum where first such action was pending).

Application of the “first-to-file” rule to the facts in this matter warrants dismissal of the
Baduria case in deference to the Llagas case, which has been pending for two years. As noted
above, the two exceptions to the first-to-file rule are (1) where the "balance of convenience" favors
the second-filed action, and (2) where "special circumstances" warrant giving priority to the second
suit. Motion Picture Lab. Technicians Loc. 780, id., First City Nat'l Bank, Id. Neither exception
applies, and as a result, the “first-to-file” rule dictates that the Llagas case has priority.

The “special circumstances” exception is “quite rare” and the Second Circuit has identified
“only a limited number of circumstances” when it can be used to give precedence to a second-filed
suit. Emplrs. Ins. v. Fox Entm’t Group, Inc., 522 F.3d 271, 275 (2d Cir. 2008). One such
circumstance exists where the first-filed lawsuit is an “improper anticipatory declaratory judgment
action... filed in response to a direct threat of litigation that gives specific warnings as to deadlines
and subsequent legal action.” William Gluckin & Co. v. Int'l Playtex Corp., 407 F.2d 177, 178 (2d
Cir. 1969) (emphasis added). Another special circumstance is "where forum shopping alone
motivated the choice of the situs for the first suit." William Gluckin & Co. vy. Int'l Playtex Corp.,
407 F.2d 177, 178 (2d Cir. 1969) (emphasis added). The first-filing plaintiff must engage in some
manipulative or deceptive behavior, or the ties between the litigation and the first forum must be
so tenuous or de minimis that a full "balance of convenience" analysis would not be necessary to

determine that the second forum is more appropriate than the first. Empilrs. Ins., id. al 276. This

12
3338952-1
case does not involve a declaratory judgment or other action commenced as a preemptory strike
by an opponent. On the contrary, the putative class representatives and their counsel are the same
in both cases. They chose the Louisiana forum for their class action first, before determining to
bring an overlapping class action claim before this Court after their motion for class certification
was fully briefed, and denied because arbitration was found to be mandatory in the Louisiana
action. In such circumstances, “[t]he typical concern of anticipatory litigation is not present and,
if anything, it is [P]laintiffs who are the cause of the duplicative and confusing procedural stances
of these cases.” Tate-Small v. Saks Inc., 2012 U.S. Dist. LEXIS 76081 at *13 (S.D.N.Y. May 31,
2012).

The second exception to the “first-to-file” rule applies where the balance of convenience
and interest of justice favors the second action. Wyler-Wittenberg, id. at 246, citing Adam y.
Jacobs, 950 F.2d 89, 92 (2d Cir. 1991). Courts deciding whether an exception to the “first-to-file”
rule is warranted apply the convenience factors under 28 U.S.C. §1404(a). "The factors to be
considered in weighing the balance include: (1) the convenience of the witnesses, as well as the
availability of process to compel their attendance if unwilling; (2) the location of relevant
documents and ease of access to sources of proof; (3) the convenience and relative means of the
parties; (4) the locus of the operative facts; (5) the forums' respective familiarity with the governing
law; (6) the weight accorded to the plaintiff's choice of forum; (7) trial efficiency and the interests
of justice; and (8) any other relevant factors special to the two cases." Rico Records Distributors,
Inc. v. Ithier, 364 F. Supp. 2d 358, 361 (S.D.N.Y. 2005); Everest Capital Ltd. v. Everest Funds
Memt., L.L.C., 178 F. Supp. 2d 459, 465 (S.D.N.Y. 2002). Application of these factors does not
justify a departure from the “first-to-file” rule. A plaintiffs choice of forum (factor 6) is

traditionally "given great weight." D.H. Blair & Co v. Gottdeiner, 462 F.3d 95 at 107 (2d Cir.

13
3338952-1
2006). However, in “first-to-file” cases, which favor litigation in the forum where the first suit is
brought, it is the first choice of forum—here Louisiana—that is entitled to considerable weight.
Masluf Realty Corp. v. Markel Ins. Corp., 2014 U.S. Dist. Lexis 41435 at *14 (E.D.N.Y. March
27, 2014) (Irizarry, J.) (stating, in first-to-file case, that “it is [Defendant’s] choice of forum which
should be entitled to great weight rather than [Plaintiff's] choice of forum’); Wyler-Wittenberg,
899 F. Supp. 2d 235 at 249 (E.D.N.Y. 2012).

Moreover, the weight given to plaintiff's choice is diminished where the operative facts are
not meaningfully connected to the chosen forum (factor 4) or where plaintiff does not reside in the
chosen forum. See, EasyWeb Innovations, LLC y. Facebook, Inc., 888 F. Supp. 2d 342, 348-49
(E.D.N.Y. 2012) (internal citations omitted), Per their Complaint, Plaintiffs and the putative class
members “were neither citizens of the Unites States, nor aliens lawfully admitted to the Unites
States for permanent residence” (Complaint §19, P.8), and so do not reside in New York. Likewise,
the operative facts are not meaningfully connected to New York, as Plaintiffs allege that they and
other foreign national seafarers were working on Sealift vessels in violation of law while “engaged
in foreign voyages to foreign countries” (Complaint 920, P.8), and allege no facts specific to New
York.

None of the other factors supports New York as a more convenient or just forum than
Louisiana. The “convenience and relative means of the parties” (factor 3) does not weigh in favor
of New York, as the named Plaintiffs, who are Filipino citizens residing in the Philippines, can no
more easily conduct their lawsuit from New York than from Louisiana; indeed, as they are already
voluntarily pursuing the L/agas case in Louisiana, presumably that forum is convenient for them.
Additionally, in both cases Plaintiffs have the same class counsel who are located both in Louisiana

and New York. Likewise, as to the convenience of witnesses (factor 1), as Plaintiffs and other class

14
3338952-1
members who reside abroad will likely serve as witnesses, New York is no more convenient than
Louisiana. As for defense witnesses, Defendants already are litigating in Louisiana and have
appeared at a deposition already. Some non-party defense witnesses may reside abroad, e.g., the
Philippines, and any non-party defense witnesses in New York are subject to process.

As to factor 2, the location of relevant documents and ease of access to sources of proof,
given the availability of electronic documents and email, and overnight shipping, this factor is far
less important now than it once was. Speedfit, id. at 577. Plaintiffs allege that the relevant
documents are in the possession of Defendants, including “Crew Lists, Passenger Lists, Shore
Party Lists, pay vouchers, pay records, employment contracts, rough and smooth engine
department logs, rough and smooth deck department logs and written and computer logs from the
Master, First Mate, Chief Engineer and First Officer...” (Complaint, 921, P.8). Courts consider
this factor primarily when documents are particularly bulky or difficult to transport, or there is
proof that it is somehow a greater imposition for one party than the other to transport its evidence
to the proposed forums. Constitution Reinsurance Corp. v. Stonewall Ins. Co., 872 F. Supp. 1247,
1251 (S.D.N.Y. 1995). Certain of these items, including employment contracts and pay records,
are equally in the possession of Plaintiffs, while others are in the possession of foreign manning
agents. To the extent they are solely in the possession of Defendants, they are no more difficult for
Defendants to produce to Plaintiffs in Louisiana than in New York. Indeed, in the Liagas suit,
Defendants have already produced roughly 3,000 pages of documents in response to ninety-one
(91) Requests for Production of Documents served by Plaintiff Llagas. See Declaration of Daniel
A. Tadros dated February 20, 2019, 45.

Factor 5, “the forums' respective familiarity with the governing law” weighs, if at all, in

favor of Louisiana. "[W]Jhere an action does not involve complex questions or another state's laws,

i)
3338952-1
courts in this district accord little weight to this factor on a motion to transfer." Merkur v. Wyndham
Int'l, Inc., 2001 U.S. Dist. LEXIS 4642, at *1, *5, 2001 WL 477268, at *1, *5 (E.D.N.Y. 2001)
(citing Vassallo v. Niedermeyer, 495 F. Supp. 757, 759 (S.D.N.Y. 1980)). The Louisiana Federal
Court is just as capable as this Honorable Court of interpreting federal law on this issue. The
Louisiana Court is intimately more familiar with the legal issues and facts that are pertinent to the
instant action. See Wyler-Wittenberg, Id. at 249.

The last two factors, (7) trial efficiency and the interests of justice, and (8) any other
relevant factors special to the two cases, weigh heavily in favor of the Louisiana Court and thus

against departure from the “first-to-file” rule. The interests of justice component of a court’s

transfer analysis may itself be determinative, particularly in a first-to-file case, even if the other

convenience factors suggest a different result. Tate-Small, 2012 U.S. Dist. LEXIS at *17
(transferring second-filed collective and class action to avoid duplicative discovery and motion
practice and re-litigation of issues and risk of inconsistent results), even though “[w]ere this case
to be decided without presumption of the first-filed rule transfer would be” problematical) citing
Tucker Anthony, Inc. v. Bankers Trust Co., 1994 U.S. Dist. LEXIS 128 (S.D.N.Y. January 10,
1994). In Tucker Anthony, the Court noted the Second Circuit’s “strong policy favoring litigation
of related claims in the same tribunal in order that pretrial discovery can be conducted more
efficiently, duplicitous litigation can be avoided, thereby saving time and expense for both parties
and witnesses, and inconsistent results can be avoided.” Jd. at *26-27, quoting Wyndham Assoc. v.
Bintliff, 398 F.2d 614, 619 (2d Cir.), cert. denied, 393 U.S. 977 (1968).

The Louisiana case, which has been pending for almost two years, is farther advanced than
this one, and the assigned Judges have greater familiarity with the issues. As evidenced by the

Llagas Stipulation and the Baduria Complaint’s pre-emptive attempt to disavow Plaintiffs’

16
3338952-1
employment agreements (including Plaintiff Llagas’s agreements, which the Louisiana Court has
recognized as relevant and enforceable), a central dispute in this case is whether Plaintiffs’ claims
are subject to foreign arbitration, and whether resulting inability to prosecute their claims here bars
them from acting as class representatives. These issues (and more) have been extensively briefed
to the Louisiana Court, have been decided (twice) by Magistrate Judge Kay, and are pending for
determination by the District Judge. Moreover, it would be against the interests of justice to permit
Plaintiffs to circumvent the Louisiana Court’s rulings in Defendants’ favor on these fundamental
issues by bringing a second, overlapping class action, or by forcing Defendants to litigate what
essentially is the same class action in two different forums.

Dismissal or transfer of this action is appropriate to implement the principles behind the
“first-to-file” rule. “Dismissal is appropriate not only to promote docket efficiency and interests of
comity, but also to avoid burdening a party with litigating the same matters in separate lawsuits.”
Castillo, 960 F. Supp. 2d at 404, citing Curtis v. Citibank, 226 F.3d 133 (2d Cir. 2000) (dismissing
later filed action); see also Masluf Realty, 2014 U.S. Dist. LEXIS at 41435 (same); Thomas, 2015
USS. Dist. LEXIS at 14574 (same); Tate-Small, 2012 U.S. Dist. LEXIS at 14574 (transferring later
filed collective and class action); Wyler-Wittenberg, 899 F. Supp. 2d at 235 (same),

For the same reasons, if this Honorable Court determines that the “first to file” rule applies
and the Louisiana action should proceed, a stay of this action is not appropriate. A stay would not
further the principles of judicial economy and freedom from duplicative and vexatious lawsuits.
Retaining jurisdiction could require the court at a later date to reexamine issues already raised and
examined in the earlier suits and would risk inconsistent results. Jd. at 247; Thomas, 2015 U.S.

Dist. LEXIS at *13-14.

17
3338952-1
Case 2:19-cv-00364-GRB-ARL Document 47-1 Filed 03/29/19 Page 18 of 18 PagelID #: 146

Conclusion

In sum, Plaintiffs have improperly filed a duplicative lawsuit, which is substantively

identical to and involves effectively the same parties as litigation that has been ongoing in

Louisiana for nearly two years. Defendants respectfully urge this Honorable Court to apply the

“first to file” rule to stay this case pending a determination by the United States District Court for

the Western District of Louisiana which case should proceed or, alternatively, to either dismiss

this suit or transfer it to the Western District of Louisiana.

Dated: New Orleans, Louisiana
February 20, 2019

3338952-1

By:

18

Respectfully submitted,

CHAFFE MCCALL LLP
Attorneys for Defendants

/s/ Daniel A. Tadros

Daniel A. Tadros,

Alan R. Davis,

Ifigeneia Xanthopoulou,
CHAFFE McCALL, LLP
1100 Poydras Street, Suite 2300
New Orleans, LA 70163

Tel: (504) 585-7054
